Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Claims 1-20 have been examined.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7 of US Patent No. 10896752. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of current application and claim 1 of US Patent No. 10896752 recite the same serial number, a reader and the server in communication with the reader to receive the embedded serial number, a prescription database and image device. 

  Allowable Subject Matter Over the Prior Art
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 
Claim 1 is directed to a system for verifying legitimate possession of a medication comprising: 
a code printed on the medication comprising an embedded serial number, wherein the medication is a pill, tablet, or capsule, and wherein the code is computer readable;
a reader device comprising a display and an imaging device adapted to read the code and extract the embedded serial number, wherein the reader device is configured to capture biometric information of a person in possession of the medication, and wherein said reader device is further configured to receive location information corresponding to a geographic location; 
a prescription database system comprising a number of prescription databases, wherein each prescription database is associated with a geographic area and comprises a number of serial numbers, wherein each serial number is associated with a prescribed medication, patient identity information for the recipient of the prescribed medication, and biometric data for the recipient of the prescribed medication; and 
a first server in electronic communication with the reader device and the prescription database system comprising a processor, an electronic storage device, and executable software instructions stored on the electronic storage device, which when executed by the processor configure the first server to: 
receive said embedded serial number, biometric data corresponding to the captured biometric information, and location information from said reader device; 
determine which prescription database in the prescription database system to query by determining which prescription database is associated with a geographic area comprising the geographic location; 
query said prescription database based on the embedded serial number; retrieve the biometric data from the prescription database system associated with one of the number of serial numbers matching the queried embedded serial number; 
determine if the retrieved biometric data matches the biometric data extracted from the captured biometric information; and
 transmit match information to said reader device indicating whether said retrieved biometric characteristic data matches the extracted biometric characteristic data, but not transmitting the patient identity information; wherein said reader device is configured to display said match information; 
wherein said first server is remote from said reader device; and 
wherein said match information comprises an indication of the presence or non- presence of a match such that patient identity information for the recipient of the prescribed medication is not received or displayed. 
 The closet prior art relates to Siedlecki (US. 20150100343 hereinafter Siedlecki) in view of Fletcher (US. 20140089011) and further in view of Hanina et al. (US. 20120310671 hereinafter Hanina). However, the combined art does not disclose a number of serial numbers, wherein each serial number is associated with a prescribed medication, patient identity information for the recipient of the prescribed medication, and facial characteristic data for the recipient of the prescribed medication and to retrieve the facial characteristic data from the prescription database system associated with one of the number of serial numbers matching the queried embedded serial number. 
Claim 1 would be allowable if rewritten to overcome the rejection(s) under double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686